Citation Nr: 0311028	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
20 percent for residuals of a gunshot wound, to include 
amputation of the right middle finger at the 
metacarpophalangeal joint with hypesthesia.   

2.  Entitlement to a disability evaluation in excess of 
10 percent for residuals of a gunshot wound, to include 
scarring of the dorsum of the right index finger with 
degenerative joint disease and limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, that denied an 
evaluation in excess of 10 percent for service-connected 
residuals, with amputation of the right middle finger, of a 
gunshot wound, and denied a noncompensable evaluation for 
service-connected scarring of the right index finger, 
residual of a gunshot wound.  The veteran disagreed with 
these evaluations, and this appeal ensued.  In a rating 
decision dated in July 1995 that implemented the decision of 
a hearing officer, the rating for scarring of the dorsum of 
the right index finger with restriction of range of motion 
was increased to 10 percent, effective from the date of 
receipt of the claim for an increased rating in November 
1993.  

When this case was previously before the Board in February 
1997, it was remanded to the RO for additional development.  
Following the requested development, the RO in January 1998 
reclassified the disabilities as they appear on the title 
page of this decision and increased the rating for amputation 
of the right middle finger at the metacarpophalangeal joint 
with hypesthesia to 20 percent disabling, effective from 
November 1993.  The case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right-handed.  

3.  The rating criteria that became effective on August 26, 
2002, for evaluating certain disabilities of the fingers are 
neither more nor less favorable to the veteran in this case.  

4.  Gunshot wound residuals of the right middle finger are 
manifested by disarticulation of the long finger at the 
metacarpophalangeal joint with hypesthesia.  

5.  The rating criteria for rating scars that became 
effective on August 30, 2002, are neither more nor less 
favorable to the veteran in this case.  

6.  Scars, residuals of a gunshot wound with amputation of 
the right middle finger, are tender and painful on objective 
examination.  

7.  The gunshot residuals of the right index finger are 
manifested by scarring and degenerative joint disease of the 
index finger with limitation of motion and ulnar deviation of 
the finger; scarring on the dorsum of the index finger is not 
shown to be superficial or, in itself, objectively painful.  

8.  Unusual or exceptional disability factors are not shown 
with respect to the service-connected disabilities of the 
middle and index fingers of the right hand.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound, to include amputation of 
the right middle finger at the metacarpophalangeal joint with 
hypesthesia, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 
5154 (2002).  

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound, to include scarring 
of the dorsum of the right index finger with degenerative 
joint disease and limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Code 5225 (effective prior to 
Aug. 26, 2002).  

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound, to include scarring 
of the dorsum of the right index finger with degenerative 
joint disease and limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321(b)(1) (2002), 67 Fed. Reg. 48,784, 48,786 (July 26, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5225) (effective Aug. 26, 2002)).  

4.  The criteria for a separate 10 percent evaluation for 
scars, residuals of a gunshot wound with amputation of the 
right middle finger, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to Aug. 30, 2002); 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective Aug. 30, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that in correspondence dated in November 
2002, the veteran was provided with the criteria for 
evaluating ankylosis and limitation of motion of the hands 
that became effective on August 26, 2002, and with the 
amendments to the rating schedule for rating skin disorders, 
including scars, that became effective on August 30, 2002.  
The veteran was afforded a 60-day period from the date of the 
correspondence in which to submit additional evidence or 
argument with respect to the changes to the changes to the 
rating schedule noted above.  No response was received from 
the veteran.  Accordingly, the Board will proceed on the 
record.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003) (upholding the Board's right 
under 38 C.F.R. § 19.9(b)(2) (2002) to consider law not 
considered by the RO).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Factual Background

The record shows that the veteran was wounded in his right 
hand in October 1951 by the accidental discharge of his M-1 
rifle, which resulted in the traumatic amputation of the 
right middle finger and a comminuted compound fracture of the 
proximal phalanx of the right index finger.  He was initially 
seen at a Battalion Aid Station, where his wounds were 
dressed.  When seen at a Mobile Army Surgical Hospital on the 
day of the accident, it was found that his long finger had 
virtually been amputated.  The amputation was completed at 
the metacarpophalangeal joint with a flap for later closure.  
The tendons of the index finger were intact, although the 
proximal phalanx was badly comminuted.  The index finger was 
debrided on the dorsal surface, and a bulk dressing was 
applied with the index finger in flexion.  

The veteran was taken to an evacuation hospital, where 
amputation of the right middle finger at the 
metacarpophalangeal joint was completed and covered by volar 
skin clamps.  The compound comminuted fracture wound over the 
dorsal surface of the right index finger was closed, and the 
veteran was evacuated to a service hospital in Japan, where 
X-rays revealed a comminuted fracture involving the proximal 
phalanx of the right second finger with the fragment in good 
position.  In late November 1951, he was evacuated to a 
service hospital in the United States, where an examination 
on admission showed evidence of surgical amputation of the 
right middle finger at the metacarpophalangeal joint with the 
volar skin flap well healed, as well as a well-healed wound 
of the proximal phalanx of the index finger on the dorsal 
surface.  There was full metacarpophalangeal motion of all 
fingers, except for the right index finger, which showed 
limitation of flexion and extension of the interphalangeal 
joints.  There was moderate tenderness over the amputation 
flap of the right middle finger.  

When the veteran was evaluated in the physiotherapy clinic of 
the service hospital in mid-December 1951, his gunshot wounds 
were described as severe.  It was reported that except for 
the right hand, the right upper extremity appeared normal.  
There was amputation of the third right finger with the flap 
retracted to the dorsum of the hand.  The index finger on the 
dorsum between the metacarpophalangeal joint and the proximal 
interphalangeal joint was marked with a transverse deep scar 
that was also a part of the injury.  Motion of the thumb and 
the last two fingers was normal.  Motion of the index finger 
was restricted in extension, which appeared to be due 
primarily to the incorporation of the extensor tendon into 
the scar.  The diagnosis was traumatic amputation of the 
right third finger with loss of motion of the second finger.  

Physiotherapy included massage to the right index finger, 
particularly the "scarified" area, and active and 
reeducational exercises to mobilize the finger, especially in 
extension.  Functional occupational therapy was given to 
strengthen the entire right hand, with particular attention 
to mobilization of the right index finger.  In mid-December 
1951, a superficial eschar was removed from the dorsal 
surface of the proximal phalanx of the right index finger.  
The veteran went on Christmas leave and upon returning in 
January 1952, his wound looked much improved.  He continued 
to receive physiotherapy and by late January 1952, had good 
function of his right hand, except for some deficient flexion 
of the second metacarpophalangeal joint.  He was returned to 
duty in late February 1952 with a permanent profile of U-3.  
The final diagnoses were: (1) perforating missile wound of 
the right hand, accidentally incurred when the veteran's 
rifle discharged while he had his hand over its muzzle in 
Korea; (2) acquired surgical amputation of the right middle 
finger at the metacarpophalangeal joint, incurred as in 
diagnosis No. 1; (3) acquired absence of the right index 
finger, incurred as in diagnosis No. 1; and (4) compound 
comminuted fracture of the proximal phalanx of the right 
index finger, incurred as in diagnosis No. 1.  The veteran's 
condition on discharge was that diagnoses 1 and 4 were cured 
and diagnoses 2 and 3 were unimproved.  

The record shows that the veteran was seen at a service 
clinic in March 1952 with a complaint of pain in the right 
index finger.  It appears that he was to return to be seen in 
the surgery clinic.  On his separation examination in October 
1952, a traumatic amputation of the third finger of the right 
hand in Korea in October 1951 as a result of a gunshot wound 
was noted.  

The veteran underwent a VA orthopedic examination in March 
1953, when it was reported that he was right-handed.  A 
physical examination revealed the absence of the right middle 
finger at the metacarpophalangeal joint with well-healed 
scars noted just above the ending of the metacarpal bone on 
the dorsal aspect where the middle finger formerly was.  The 
veteran complained of pain on the scar and on his index 
finger.  The examination also showed that there was a well-
healed, non-adherent scar on the dorsum of the index finger 
located between the metacarpophalangeal and interphalangeal 
joints.  The extension of this finger was complete, but 
flexion of the finger was slightly restricted.  X-rays of the 
right hand showed that the entire third digit was absent by 
exarticulation at the metacarpophalangeal joint.  The third 
metacarpal bone showed moderate diffuse calcium loss in its 
distal half but was otherwise free from traumatic or other 
pathologic change.  There was mild deformity of the shaft of 
the proximal phalanx of the second digit as the result of a 
fracture, which was well healed by bony union.  

A rating decision dated in January 1954 granted service 
connection for amputation of the middle finger of the right 
hand as a residual of a gunshot wound and rated the 
disability as 10 percent disabling under Diagnostic Code 
5154, effective from separation.  Service connection was also 
granted for scarring on the dorsum of the index finger of the 
right hand, which was rated noncompensably disabling, 
effective from separation.  In correspondence dated in 
January 1954, the veteran was advised of this determination, 
but he did not appeal the initial evaluations assigned.  His 
claim for increased ratings for his service-connected 
disabilities was received in November 1993.  

On VA examination in May 1994, the veteran complained of 
decreased range of motion, which he always had, and pain in 
the second finger when he made a full grip.  Additionally, he 
had never been able to bring his finger pad to his palm.  In 
addition, he complained of arthritis in the distal index 
finger joint and pain with use.  On examination, the right 
index finger had multiple scars at the proximal phalanx.  He 
had Heberden's nodes at the distal interphalangeal joint.  He 
had 30 degrees of flexion and total extension of that joint.  
His second metacarpophalangeal joint had some crepitus with 
range of motion.  When he made a full fist, he could only 
bring his index finger as close as one-half inch from the 
palm.  The diagnoses were status post complete amputation of 
the right third finger; the second finger had decreased range 
of motion and pain with forced grip and degenerative joint 
disease in the distal interphalangeal joint, which was not 
seen on the left.  

A statement from Julio Hip-Flores, M.D., dated in December 
1994, was to the effect that the veteran had chronic pain in 
his hand due to an amputation of the right middle finger and 
that he had also developed chronic pain in his right index 
finger.  

In a statement dated in August 1995, Dr. Hip-Flores said that 
the veteran had developed arthritis of the right index finger 
accompanied by loss of motion.  It was also reported that the 
veteran experienced phantom pain and complaints of neck and 
shoulder pain.  

In a statement received in July 1997, Dr. Hip-Flores stated 
that the veteran suffered from chronic pain in his right hand 
as well as limited use of the right hand due to the injury 
that he had suffered.  He took Tylenol and ibuprofen on a 
chronic basis to cope with his chronic pain.  

On VA examination in September 1997, the veteran complained 
of pain in the right index finger and in the amputated stump 
area.  He said that sometimes the pain radiated to the 
forearm as well as to the wrist.  He complained of severe 
hypesthesia.  The pain was intermittent but occurred at least 
twice a week.  He said that he had limited motion of the 
right index finger and that sometimes the index finger was 
used less.  He could not grab or hold things with that 
finger.  He was dependent mostly on the 4th and 5th fingers.  
The pain was aggravated in the winter and in rainy weather.  
He said that he had decreased range of motion of the index 
finger as well as arthritis in the finger.  On examination of 
the right hand, the right middle finger was amputated at the 
metacarpophalangeal joint area, and the scar was about a half 
an inch.  The stump had healed well, but severe hypesthesia 
was present.  There was tenderness in the metacarpophalangeal 
joint of the index finger with minimal deformity of the 
metacarpophalangeal joint.  The proximal interphalangeal 
joint was present.  The veteran was unable to touch the palm 
with his index finger.  The distance was about one-half inch 
when he tried to touch the palmar crease.  He had difficulty 
in opposing with the thumb.  The proximal interphalangeal 
joint of the right index finger had flexion to 80 degrees and 
extension to 0 degrees.  He had flexion of the distal 
interphalangeal joint to 80 degrees, with extension to 0 
degrees.  He had poor grip with the index finger but was able 
to pick up objects with the index finger and thumb.  X-rays 
of the right hand showed what appeared to be a healed 
fracture or osteotomy in the second proximal phalanx with 
degenerative changes, especially of the distal 
interphalangeal joints.  The veteran was status post 
amputation of the third finger with resulting 
demineralization of the third metacarpal from a degree of 
disuse.  No acute bony pathology was demonstrated.  The 
diagnoses were status post amputation of the right middle 
finger with hypesthesia at the amputation stump of phantom 
pain; and arthritis of the index finger with decreased range 
of motion of the metacarpal, proximal interphalangeal and 
distal interphalangeal joints.  However, the forearm and 
wrist did not show any abnormality currently.  The examiner 
remarked that repeated use of the index finger "has no 
bearing on the joint in pain shooting up in forearm is not 
related to index finger [sic]."  

On VA examination in August 1999, the veteran could oppose 
the right index finger with his thumb.  He had pain on range 
of motion.  The right index finger range of motion at the 
metacarpophalangeal joint was from 0 to 45 degrees; at the 
proximal interphalangeal joint it was from 0 to 90 degrees; 
at the distal interphalangeal joint it was from 0 to 45 
degrees upon flexion.  He had pain on range of motion.  There 
was no edema.  The diagnoses were status post amputation of 
the right middle finger, and a fracture deformity of the 
right index finger.  The examiner commented that during 
flare-up, excess fatigability, incoordination, and weakened 
movement, the veteran would have additional loss of range of 
motion.  The degrees of loss depended on the severity of the 
pain.  The veteran did not complain to the examiner of pain 
shooting up his extremity.  When he flexed his right index 
finger, it was 1 inch from the palm of the hand.  He had 
weakness of the right hand and could not fully flex his right 
index finger, had difficulty in writing, and could not twist, 
push or pull with the right hand.  These symptoms were 
attributable to a gunshot wound of the right hand.  

Analysis

On VA examination in February 2002, the veteran complained of 
pain on the radial side of the ring finger and the ulnar side 
of the index finger.  The pain radiated up the radial side of 
the forearm and the lateral side of the upper arm to the 
deltoid insertion.  The pain was constant and was aggravated 
by using the right hand.  On examination, there was no spasm, 
tenderness or limitation of motion of the cervical spine.  
The deep tendon reflexes were equal and active in the upper 
extremities.  There was no sensory loss to pinprick or light 
touch in the upper extremities.  There was disarticulation of 
the right middle finger through the metacarpophalangeal 
joint.  This stump, which was the metacarpal head, was 
tender.  The right index finger deviated ulnar-ward 15 
degrees.  The range of motion of the metacarpophalangeal 
joint of the right index finger was from 0 to 75 degrees.  
The range of motion of the proximal interphalangeal joint of 
the right index finger was from 10 to 85 degrees.  The range 
of motion of the distal interphalangeal joint of the right 
index finger was from 15 to 35 degrees.  No Tinel's signs 
were present in the hand or forearm.  There was no atrophy of 
the forearm or upper arm.  There were barely visible scars on 
the dorsum of the "left" index finger.  The diagnosis was 
status post disarticulation of the right middle finger at the 
metacarpophalangeal joint.  The symptoms suggested a phantom 
limb.  

An addendum to this report dated in April 2002 shows that the 
right index finger came to within 1 inch of the distal palmar 
crease.  There was good grip in the hand.  The examiner was 
of the opinion that there was minimal functional loss for any 
reason, as evidenced by the fact that there was no atrophy of 
the right upper extremity.  

Although the actual rating for favorable or unfavorable 
ankylosis of the index finger of either hand did not change 
with the amendment to rating schedule that became effective 
on August 26, 2002, see 67 Fed. Reg. 48,784, 48,786 (July 26, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5225 (effective Aug. 26, 2002), the definition of ankylosis 
and the criteria by which finger impairment is evaluated have 
been elaborated and some changes have been made.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so).  However, it does not appear that 
the changes to the rating criteria have a material effect in 
this case.  



As pertinent to this appeal, the following criteria that 
became effective on August 26, 2002, apply:  

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:  

(i) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, and either 
is in extension or full flexion, or 
there is rotation or angulation of a 
bone, evaluate as amputation without 
metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.  

(ii) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if 
each joint is individually fixed in 
a favorable position.  

(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, 
and there is a gap of more than two 
inches (5.1 cm.) between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as unfavorable 
ankylosis.  

(iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as favorable 
ankylosis.  

67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Notes before Diagnostic Code 
5216).  



Under Diagnostic Code 5154, which was not affected by the 
change in the rating criteria noted above, the amputation of 
the veteran's right middle finger is rated at the schedular 
maximum, which requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  The Board notes that the single finger amputation 
ratings are the only applicable ratings for amputations of 
whole or part of single fingers.  See Note following 
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002).  Similarly, 
the right index finger disability is rated at the schedular 
maximum under Diagnostic Code 5225 for ankylosis of the index 
finger, whether at a favorable or unfavorable angle, and 
whether rated under the old or the new rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5225 (effective prior to 
Aug. 26, 2002); 67 Fed. Reg. 48,784, 48,786 (July 26, 2002) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(effective Aug. 26, 2002)).  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (factors addressed in DeLuca v. Brown, 8 
Vet. App. 202 (1995), are not for application when the joint 
disability is rated at the schedular maximum).  

A 20 percent rating is warranted for amputation of the index 
finger of either hand if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto without 
metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic Code 
5153 (2002).  Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, is rated as amputation.  See 
Note (1) before 38 C.F.R. § 4.71a, Diagnostic Code 5216 
(2002).  In addition, extremely unfavorable ankylosis of the 
index finger is rated as amputation under Diagnostic Code 
5153.  See Note following 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).  

The record shows, however, that the veteran has range of 
motion of the right index finger to within one inch of the 
palmar crease and that he retains significant range of motion 
in all the joints of that finger.  The recent VA examination 
shows that the range of motion of the metacarpophalangeal 
joint of the right index finger was from 0 to 75 degrees.  
That is, a 15-degree loss of flexion was shown.  The range of 
motion of the proximal interphalangeal joint of the right 
index finger was from 10 to 85 degrees, thus showing a 10-
degree loss of extension and a 15-degree loss of 


flexion.  The range of motion of the distal interphalangeal 
joint of the right index finger was from 15 to 35 degrees, 
thereby demonstrating a 15-degree loss of extension and an at 
least 35-degree loss of flexion.  But disability sufficiently 
severe to equate to amputation of the index finger under the 
rating schedule is not demonstrated.  

Under the new rating criteria, if both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, the 
disability is evaluated as amputation without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto.  See 67 Fed. Reg. 48,784, 48,785 (July 26, 2002) (to 
be codified at 38 C.F.R. § 4.71a, Note (3)(i) before 
Diagnostic Code 5216 (effective Aug. 26, 2002)).  

As the right index finger deviated 15 degrees to the ulnar 
side on recent examination, the issue arises whether this 
constitutes angulation of a bone under the new criteria cited 
above.  (Under the criteria in effect prior to August 26, 
2002, both angulation and rotation of a bone was required.  
See 38 C.F.R. § 4.71a, Note (a) after Diagnostic Code 5219.  
Rotation of a bone is not shown here.)  If so, a 20 percent 
evaluation would be assignable under Diagnostic Code 5153.  

Although the record shows that the gunshot wound resulted in 
a compound comminuted fracture of the proximal phalanx of the 
right index finger, X-rays in service showed that the 
fragment was in good position.  More recent X-ray studies do 
not seem to demonstrate angulation of the bone (as 
distinguished from ankylosis of the joint).  X-rays in May 
1994 pertinently showed an old fracture with full callus 
formation of the proximal phalanx of the second right finger 
with degenerative joint disease at the distal phalanx.  X-
rays of the right hand in September 1997 showed what appeared 
to be a healed fracture or osteotomy in the second proximal 
phalanx with degenerative changes, especially of the distal 
interphalangeal joints.  X-rays of the fingers in August 1999 
showed an old fracture deformity of the second proximal 


phalanx, but angulation of the bone was not described.  The 
findings were said to be unchanged from a prior study in 
1997.  

Under the new rating criteria, when two or more digits of the 
same hand are affected by any combination of amputation, 
ankylosis, or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned is that which best represents the overall disability 
(i.e., amputation, unfavorable or favorable ankylosis, or 
limitation of motion); the higher evaluation is assigned when 
the level of disability is equally balanced between one level 
and the next higher level.  See 67 Fed. Reg. 48,784, 48,785 
(July 26, 2002) (to be codified at 38 C.F.R. § 4.71a, Note 
(2) before Diagnostic Code 5216) (effective Aug. 26, 2002).  
Here, however, the disabilities affecting the two digits are 
addressed by specific diagnostic codes, 5154 (amputation of 
the middle finger) and 5225 (favorable or unfavorable 
ankylosis of the index finger).  There is therefore no basis 
for a 30 percent evaluation under Diagnostic Code 5219 for 
unfavorable ankylosis of the index and long fingers of the 
dominant hand.  Since the combined service-connected 
evaluation for the two fingers is 30 percent, an increased 
evaluation would not result from application of Diagnostic 
Code 5219 as effective from August 26, 2002.  

There is no evidence in this case of such an unusual or 
exceptional disability picture with respect to the service-
connected disabilities as to render impractical the 
application of the regular schedular standards and warrant 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1).  There is no evidence that the right 
middle finger amputation or right index finger wound 
residuals have resulted in frequent hospitalizations or in 
marked interference with employment.  On VA examination in 
September 1997, it was reported that the veteran had retired 
in 1990 when he was 61.  (The veteran was born in December 
1928).  He had worked for the county as a foreman for about 
eight years and before that as a truck driver for about 30 
years.  He was then looking for a job for financial reasons.  
There is no medical opinion that the right middle finger 
amputation or right index finger wound had any significant 
impact on his ability to work beyond what is 


contemplated in the 20 and 10 percent ratings assigned.  See 
38 C.F.R. § 4.1 (2002) ("Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability").  Although the veteran 
complained of pain at the metacarpal head of the right middle 
finger and in the right index finger, these complaints were 
contemplated in the ratings assigned.  Indeed, hyperesthesia 
in the amputation stump diagnosed on VA examination in 
September 1997 was added to the service-connected right 
middle finger disability by the rating decision of January 
1998 and appears to have been the dispositive factor in 
increasing the rating for that disability to 20 percent 
disabling, effective from the date of receipt of the reopened 
claim.  

The VA examination in August 1999 showed a swelling of the 
right index finger off and on, and the finger was painful on 
touching.  It was very tender at the thumb area.  There were 
two scars on the stump of the amputation of the right middle 
finger, 1.5 inches and 1 inch long.  There were two scars on 
the base of the index finger, 1 inch and 1.25 inches long.  
The index finger scars were not shown to be specifically 
painful.  Moreover, the service medical record evidence 
indicates that these scars are adherent and that the 
limitation of motion of the index finger at that time was due 
to the adherent nature of the scarring.  There was also a bb-
sized mass on the dorsum of the right second metacarpal just 
proximal to the proximal interphalangeal joint, which 
appeared to arise just radial to the extensor tendon and did 
not move with the tendon.  It was felt to be a small 
ganglion.  However, it was found to be nontender.  

However, the scars of the right middle finger stump were 
tender and painful on objective examination.  Accordingly, he 
is entitled to a separate compensable rating for the scars of 
the dorsum of the metacarpal joint of the right middle finger 
under the holding in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to Aug. 30, 2002).  (The amendment to the 
rating schedule that became effective on August 30, 2002, 
made no essential change in the criteria for evaluating 
superficial scars shown to be painful on examination.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).)  

ORDER

An increased evaluation for residuals of a gunshot wound, to 
include amputation of the right middle finger at the 
metacarpophalangeal joint with hypesthesia, is denied.  

An increased evaluation for residuals of a gunshot wound, to 
include scarring of the dorsum of the right index finger with 
degenerative joint disease and limitation of motion, is 
denied.  

A separate 10 percent rating for scars, residuals of a 
gunshot wound with amputation of the right middle finger at 
the metacarpophalangeal joint, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

